DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2021 and 02/15/2022 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 should end with one period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (2019/0097006).
Re claim 1, Li teaches a device (Figs. 1-9) comprising:					a first fin (204) extending from a substrate (200);						a first gate stack (256) over and along sidewalls (Fig. 1) of the first fin (204);		a first gate spacer (218) disposed along a sidewall of the first gate stack (256); and													a first source/drain region (220) in the first fin (204) and adjacent the first gate spacer (218), the first source/drain region (220) comprising:						a first epitaxial layer (220-1) on the first fin (204), the first epitaxial layer (220-1) having a first dopant concentration of boron ([28], “5×1019 atoms/cm3 to about 1×1021 atoms/cm3”); and 											a second epitaxial layer (220-2) on the first epitaxial layer (220-1), the second epitaxial layer (220-2) having a second dopant concentration of boron ([28], “1×1020 atoms/cm3 to about 3×1021 atoms/cm3”), the second dopant concentration ([28], “about 3×1021 atoms/cm3”) being greater than the first dopant concentration ([28], “about 1×1021 atoms/cm3”).
	Re claim 2, Li teaches the device of claim 1, wherein the second epitaxial layer (220-2) has a thickness in a range from 5 nm to 30 nm [28].
Re claim 3, Li teaches the device of claim 1, wherein the second epitaxial layer (220-2) has a flat top surface (H1, Fig. 2A).
Re claim 4, Li teaches the device of claim 1 further comprising:				an etch stop layer (221) over the first source/drain region (220) and on a sidewall of the first gate spacer (218);										a first interlayer dielectric (222) over the etch stop layer (221);			a second interlayer dielectric (226) over the first interlayer dielectric (222); and		a first conductive contact (244) extending through the first (222) and second (226) interlayer dielectrics and the etch stop layer (221), the first conductive contact (244) being electrically coupled [59-61] to the first source/drain region (220).
Re claim 5, Li teaches the device of claim 1, wherein the second epitaxial layer (220-2) contacts (Figs. 4A, 9) the first gate spacer (218).
Re claim 6, Li in view of XXX teaches the device of claim 5, wherein the first epitaxial layer (220-1) contacts (Figs. 4A, 9) the first gate spacer (218).
Re claim 8, Li teaches the device of claim 1, wherein the second dopant concentration [28] is from two to ten times greater than the first dopant concentration [28].
Claim(s) 9-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (2019/0097006).
Re claim 9, Li teaches a method (Figs. 1-9) comprising:					depositing a first dummy gate (215) over and along sidewalls of a first fin (204), the first fin extending from a substrate (200);								forming a first gate spacer (218) along a sidewall of the first dummy gate (215);		forming a first recess ([26], “…fin structure 204 is selectively recessed at locations adjacent to the gate spacers 218…”) in the first fin (204) adjacent the first gate spacer (218); and											forming a first source/drain region (220) in the first recess [26], the forming the first source/drain region (220) comprising: 								epitaxially growing a first layer (220-1) in the first recess [26], the first layer extending above a top surface of the first fin (204), the first layer (220-1) having a first dopant concentration [28], “5×1019 atoms/cm3 to about 1×1021 atoms/cm3”) of a first dopant ([28], “boron”); and 										epitaxially growing a second layer (220-2) on the first layer (220-1), the second layer (220-2) having a second dopant concentration ([28], “1×1020 atoms/cm3 to about 3×1021 atoms/cm3”) of the first dopant [28], the second dopant concentration ([28], “about 3×1021 atoms/cm3”) being greater than the first dopant concentration ([28], “about 1×1021 atoms/cm3”).
Re claim 10, Li teaches the method of claim 9, wherein the first layer (220-1) of the first source/drain region (220) physically contacts (Figs. 4A, 9) the first gate spacer (218).
Re claim 12, Li teaches the method of claim 9, wherein the first dopant is boron [28].
Re claim 13, Li teaches the method of claim 9, wherein the second layer (220-2) has a thickness in a range from 5 nm to 30 nm [28].
Re claim 14, Li teaches the method of claim 9 further comprising: 			replacing the first dummy gate (215) with a functional gate stack (256) disposed over and along sidewalls of the first fin (204).
Re claim 15, Li teaches the method of claim 9, wherein the second dopant concentration [28] is from two to ten times greater than the first dopant concentration [28]. 													Re claim 16, Li teaches the method of claim 15, wherein the second dopant concentration [28] is in a range from 1021 cm-3 to 1022 cm-3 ([28], “about 3×1021 atoms/cm3”).
Claim(s) 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (2019/0097006).
Re claim 17, Li teaches a method (Figs. 1-9) comprising:					forming a first dummy gate (215) over and along sidewalls of a first fin (204) extending upwards from a substrate (200);								forming a first gate spacer (218) along a sidewall of the first dummy gate (215);		etching a first recess in the first fin adjacent the first gate spacer ([26], “…fin structure 204 is selectively recessed at locations adjacent to the gate spacers 218…”);		forming a first source/drain region (220) in the first recess [26], the first source/drain region (220) comprising a first epitaxial layer (220-1) and a second epitaxial layer (220-2), the first epitaxial layer being grown from the first fin (204) in the first recess, [26] the second epitaxial layer (220-2) being grown from the first epitaxial layer [26], the second epitaxial layer having a greater concentration of boron ([28], “about 3×1021 atoms/cm3”) than the first epitaxial layer ([28], “about 1×1021 atoms/cm3”); and													replacing the first dummy gate (215) with a first functional gate stack (256) disposed over and along sidewalls of the first fin (204).
Re claim 18, Li teaches the method of claim 17, wherein the second epitaxial layer (220-2) physically contacts (Figs. 4A, 9) the first gate spacer (218).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2019/0097006) in view of Koh et al. (2018/0294184).
Re claim 7, Li teaches the device of claim 1 further comprising:				a second fin (204, “right side”) extending from a substrate (200).				Li further teaches a second source/drain region (220, “right side”) comprising a third epitaxial layer (220-3) having a different material composition [35] than the first (220-1, [28]) and second (220-2, [28]) epitaxial layers.
Li does not explicitly teach a second gate stack over and along sidewalls of the second fin; a second gate spacer disposed along a sidewall of the second gate stack; and a second source/drain region in the second fin and adjacent the second gate spacer.
Koh teaches a method (Figs. 1-21) wherein a second gate stack over (48) and along sidewalls of the second fin (24); a second gate spacer (38) disposed along a sidewall of the second gate stack (48); and a second source/drain region (42, Fig. 5) in the second fin (24) and adjacent the second gate spacer (38). 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Li as taught by Koh since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2019/0097006) in view of Yu et al. (2018/0342583).
Re claim 11, Li teaches the method of claim 9.
Li does not explicitly teach wherein the first layer is epitaxially grown with a first set of growth conditions for a first period of time, and wherein the second layer is epitaxially grown with the first set of growth conditions for a second period of time, the second period of time being shorter than the first period of time.
Yu teaches a method (Figs. 1-15)  where the epitaxial pattern (130) is formed as a multilayer, the epitaxial pattern (130) may be formed into various shapes by controlling conditions for the growth of each of the seed epitaxial layer (131), the first epitaxial layer (132), and the second epitaxial layer (134).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Li as taught by Yu and adjust the growth conditions of the first epitaxial layer and the second epitaxial layer in order to form various shapes and improve operating characteristics ([76, 79], Koh).
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2019/0097006) in view of Koh et al. (2018/0294184).
Re claim 19, Li teaches the method of claim 17 further comprising:				Li further teaches a second source/drain region (220, “right side”) comprising a third epitaxial layer (220-3), the third epitaxial layer (220-3) having a different material composition [35] than the first (220-1, [28]) and second (220-2, [28]) epitaxial layers.
Li does not explicitly teach forming a second dummy gate over and along sidewalls of a second fin extending upwards from the substrate; forming a second gate spacer along a sidewall of the second dummy gate; etching a second recess in the second fin adjacent the second gate spacer; forming a second source/drain region in the second recess; and replacing the second dummy gate with a second functional gate stack disposed over and along sidewalls of the first fin.
Koh teaches a method (Figs. 1-21) forming a second dummy gate (30) over and along sidewalls of a second fin (24) extending upwards from the substrate (200); forming a second gate spacer (38) along a sidewall of the second dummy gate (38); etching a second recess (Fig. 4) in the second fin (24) adjacent the second gate spacer (38); forming a second source/drain region (42) in the second recess (Fig. 5); and replacing the second dummy gate (30) with a second functional gate stack (48) disposed over and along sidewalls of the first fin (24).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Li as taught by Koh since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 20, Li in view of Koh teaches the method of claim 19, wherein the concentration of boron of the second epitaxial layer (220-2, Li) is in a range from 1021 cm-3 to 1022 cm-3 ([28], Li).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/24/22